DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/19/2021. As directed by the amendment: Claims 1 and 4-5 have been amended, claims 2-3 have been cancelled, and no claims have been added. Thus, claims 1 and 4-14 are presently pending in the application.

Response to Arguments
Applicant's amendment have been fully considered. Applicant argues that the amendment of claim 1 is not disclosed by Imbert. Applicant argues that Imbert does not disclose an opening extending in a distal end direction from a proximal end of the internal protruding portion. Examiner interpret Detail C (see below) to be the opening, Detail C extends from a proximal end (cam surface (62) of the projection (61), since the cam surface (62) is part of the projection (column 7, lines 34-37). Also, Imbert discloses that gases or steam can be allowed inside the needle shield assembly during sterilization (discussed below).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 5, 9-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imbert (US 4986818).
Regarding Claim 1, Imbert discloses a syringe assembly (20; Fig.1) comprising: a barrel (2) comprising: a barrel body portion (outer surface of barrel (2)), a nozzle portion (tip portion (25; Fig.9) disposed at a distal end (27) of the barrel body portion, and a puncture needle (needle cannula (29); Fig.3) including a puncture needle tip (sharped point (32; Fig.9) at a distal end (31) of the puncture needle (29) and having a proximal end fixed in the nozzle portion (Fig.9); and a cap (needle shield assembly (40)) mounted to the barrel (2) and sealing the puncture needle tip (Fig.9), the cap (40) comprising: a seal cap (resilient needle sheath (41)) that includes a closed distal end portion (44; Fig.10), an open proximal end portion (43), a hollow portion including a puncture needle storage portion storing the puncture needle (receptacle (46)), an insertion-allowing portion (elongate retention conduit (65) into which the puncture needle tip (32) of the puncture needle stored in the puncture needle storage portion is insertable (Fig.9), and a seal portion (side wall (45)) in contact with the nozzle portion (25) to seal the puncture needle storage portion (46) (the tip portion (25) is in contact with the side wall (45) to seal receptacle (46) as seen in Fig.9), and a cylindrical cover member (elongate rigid shield (51)) mounted at an outer side of the seal cap (41) (the elongate rigid shield (51) is disposed at the outer side of the resilient needle sheath (41); Fig.9); wherein the seal cap (41) is made of an elastic material (the needle sheath is made of a resilient (elastic) material) and is permeable to water vapor for high-pressure steam sterilization (the rigid shield (51) has an aperture (68) that allows gases or steam to , and the cylindrical cover member (51) is made of a thermoplastic (A wide variety of materials such as natural rubber, synthetic rubber, thermoplastic elastomers and thermoplastics are suitable for the shield with natural rubber being preferred; column 9, lines 24-27) material harder than the seal cap (Because the needle shield is substantially more rigid it is believed to be more sensitive to variations in tolerances in the manufacturing process and, accordingly, the more difficult component to control; column 7, lines 20-24);  50and wherein the seal cap (41) and cylindrical cover member (51) are configured such that a force of engagement between the cylindrical cover member and the seal cap is increased by autoclave sterilization of the syringe assembly (the elongate rigid shield (51) has apertures (68) where sterilizing gasses and steam can go into which increases the engagement force between the shield (51) and sheath (41)) (The aperture is provided to facilitate sterilization by allowing sterilizing gases or steam to access the interior of the needle shield assembly. An aperture may also provide to aid in the assembly of the needle sheath and distal portion of the shield. If the outside diameter of the sheath approaches the inside diameter or shape of the rigid shield assembly of the parts may tend to trap air which can escape through aperture 68; column 8, lines 54-62); and wherein the cylindrical cover member (51) comprises: an internal protruding portion (projections (61); Fig.7) disposed at an inner surface of the cylindrical cover member to be engaged with the seal cap (projections (61) extend inwardly to engage with the needle sheath flange (47); Figs.7 and 9) (The syringe assembly of this preferred embodiment also includes two wedge-shape projections 61 projecting inwardly from the proximal end of the needle shield sidewall between , the internal protruding portion (61) being configured to be displaced inward due to heat during the autoclave sterilization to increase the force of engagement between the cylindrical cover member and the seal cap (projections (61) increase the engagement between the elongate rigid shield (51) and the resilient needle sheath (41) due to the sterilizing gases or steam that penetrates aperture (68)), and an opening (Detail C; see below) extending in a distal end (towards the patient) direction from a proximal end (cam surface (62) of the projections) of internal protruding portion (61) (Detail C extends from a proximal end (cam surface (62) of the projection (61), since the cam surface (62) is part of the projection (column 7, lines 34-37); Fig.5).

    PNG
    media_image1.png
    228
    179
    media_image1.png
    Greyscale







Regarding Claim 5, Imbert discloses the syringe assembly according to claim 1, and further discloses wherein: the cylindrical cover member (51) comprises a plurality of internal protruding portions (there are more than one projections (61) as seen in Fig.7) disposed at the inner surface of the cylindrical cover member (The syringe assembly of this preferred embodiment also includes two wedge-shape projections 61 projecting inwardly from the proximal end of the needle shield sidewall between the proximal end of the shield and apertures 58; column 7, lines 30-34), the internal protruding portions (61) being configured to be engaged with the seal cap (41) (projections (61) extend inwardly to engage with the needle sheath flange (47); Figs.7 and 9) and being disposed at intervals about a central axis of the cylindrical cover member (projections (61) extend radially inward towards the distal end of the elongate rigid shield (51) as seen in Figs.7 and 9); and the cylindrical cover member (51) comprises a plurality of openings (Detail C) (there are multiple flange receiving apertures, and Detail C extends from the cam surface (62) along each of the flange receiving aperture (58)) (e holding means includes a plurality of flange-receiving apertures in the needle shield sidewall adjacent to the open proximal end of the needle shield.; column 4, lines 1-4) each extending in a distal end direction from a proximal end of a respective one of the plurality of internal protruding portions (61)  (Detail C extends from a proximal end (cam surface (62) of the projection (61), since the cam surface (62) is part of the projection (column 7, lines 34-37); Fig.5 (Detail C extends to the distal end of respective projection (61) as seen in Figs.4-7).
Regarding Claim 9, Imbert discloses the syringe assembly according to claim 1, and further discloses wherein: the cylindrical cover member (51) includes a through-hole (aperture (68)) disposed at a distal end of the cylindrical cover member (51) (Fig.5); and the cap (40) comprises a steam guide gap (Detail A; see below) that is formed by an inner surface of the cylindrical cover member and an outer surface of the seal cap (Fig.9), the steam guide gap (Detail A) communicating with the through-hole  (68) and extending to a proximal end of the puncture needle storage portion (46) of the seal cap (the steam guide gap (Detail A) extends to the proximal end of receptacle (46) as seen in Fig.5) (the resilient needle sheath (41) is removed in Fig.5, the steam guide gap (Detail A) extends from aperture (68) through the inner surface of the elongate rigid shield (51)).

    PNG
    media_image2.png
    315
    542
    media_image2.png
    Greyscale





Regarding Claim 10, Imbert discloses the syringe assembly according to claim 9, and further discloses wherein:  53the seal portion (45) of the seal cap (41) stores the nozzle portion (25) and is in a state of being expanded outward by a distal end of the stored nozzle portion (25); and the steam guide gap has a narrower gap distance at the seal portion than at other portions of the cap (the tip portion (25) causes sidewalls (45) to expand slightly outward (Fig.9) which narrows the stem guide gap (Detail A) as seen in Fig.9).
Regarding Claim 11, Imbert discloses the syringe assembly according to claim 1, and further discloses wherein the cylindrical cover member (51) has been attached to the seal cap (41) after the seal cap has been attached to the barrel (It is an object of this invention to provide a rigid needle shield that may be assembled with a resilient needle sheath either separately or after the sheath is installed on a needle and barrel assembly; column 6, lines 19-22).
Regarding Claim 13, Imbert discloses a prefilled syringe (20) comprising: the syringe assembly according to claim 1; a gasket (stopper (34; Fig.1) stored in the barrel (cylindrical syringe barrel (21)) and slidable in the barrel in a liquid-tight manner (A stopper 34 is slidably positioned in fluid tight engagement inside the barrel and is adapted to engage a plunger rod 35 to facilitate its operation; column 5, lines 21-23); and a medical solution (liquid medication (29)) filled in a space formed by the barrel and the gasket ( A medicament such as .  

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okihara (US 2015/0182686).
Regarding Claim 14, Okihara discloses a syringe assembly packaging (medical instrument housing container (1); Fig.1) storing a plurality of the syringe assemblies according to claim 1, the packaging comprising: a container (container body (10)) having an open upper surface (opening (4)) and having 54shape retainability (The materials for the body of the medical instrument housing container 1 are selected in terms of chemical resistance, heat resistance, gas and microbial barrier ability, safety for organisms, and the like.; parag. [0077], lines 1-2); a barrel holding member (nest member (11)) holding a plurality of syringe assemblies (syringe body (24)) according to claim 1; a sheet-shaped lid member (protective film (31)) that hermetically seals the open upper surface of the container and is peelable (the protection film 31 has securely sealed the opening, the protection film 31 can be detached; parag. [0008], lines 13-14); and a ventilation portion that is disposed on the container or the lid member and is bacterial impermeable and configured to allow sterilization gas to flow therethrough (parag. [0018]); wherein the packaging has been subjected to high- pressure steam sterilization (The medical instrument housing container 1, in the sealed state, is autoclaved in an autoclave sterilization chamber. In this autoclave step for sterilizing the medical instrument housing container 1 using a high temperature, high pressure saturated  water vapor; parag. [0055], lines 1-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Imbert (US 4986818); in view of Sanofi Aventis Deutschland GmbH (EP 2886144) (herein Sanofi).
Regarding Claim 4, Imbert as modified discloses the syringe assembly according to claim 1, and further discloses wherein the internal protruding portion (61) extends obliquely in a center axis direction and a distal end direction of the cylindrical cover member (projections (61) extend radially inward towards the distal end of the elongate rigid shield (51) as seen in Figs.7 and 9).
Imbert does not appear to disclose that the internal protruding portion is elastically deformable.
Sanofi teaches it was known in the art to have deformable windows (9.1.1; Fig.12) (windows 9.1.1 and thus the hooks 9.3 are deformed, in particular spread outwards; parag. [0051], lines 29-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Imbert to incorporate the teachings of Sanofi to have deformable internal protruding portion in order to secure the caps.

s 6-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Imbert (US 4986818); in view of Courteix (US 2002/0062108).
Regarding Claim 6, Imbert discloses the syringe assembly according to claim 1, and further discloses wherein: the cylindrical cover member (51) comprises: a side surface covering portion (sidewall (55)) that covers a side surface of the seal cap (sidewalls (55) covers all of the resilient needle sheath (41) except for flanges (47) as seen in Fig.9), and a distal end covering portion (inwardly facing ribs (69)) that covers the closed distal end portion of the seal cap (the inwardly facing ribs (69) covers the closet distal end portion (44); Figs. 6 and 9); the distal end covering portion (69) includes an inner surface that opposes a distal end surface of the closed distal end portion of the seal cap (the inwardly facing ribs (69) has an inner surface of the ribs that is opposite to the closed distal end (44) as seen in Fig.9).
Imbert does not appear to disclose a gap between the inner surface of the distal end covering portion and the closed distal end portion of the seal cap.
Courteix teaches it was known in the art to have cavity (86) between the rigid shell (80) and cap (20) (in normal position, there is no contact between the outer face of the end wall 30 of the cap 20 and the inner face of the terminal wall 92 of the shell 80; parag. [0085], last sentence).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Imbert to incorporate the teachings of Courteix to have a gap between the inner surface of the distal end covering portion and the closed distal end portion of the seal cap in order for the steam to move between them to enhance sterilization.
Regarding Claim 7, Imbert as modified discloses all the limitations claim 6, Courteix further teaches 52the distal end covering portion (terminal wall (92)) of the cylindrical cover member (rigid shell (80)) comprises a plurality of frames (area between adjacent cut-outs (94); Fig.7) connected to a distal end of the side surface covering portion (longitudinal wall (88)); and a through-hole (cut-outs (94)) is formed between adjacent ones of the frames (Fig.7).

    PNG
    media_image3.png
    197
    206
    media_image3.png
    Greyscale
Regarding Claim 8, Imbert as modified discloses all of the limitations claim 7, Courteix further teaches, in a side view, the cylindrical cover member (80) comprises a corner portion (Detail B; see below) that is formed at a boundary between a proximal end of the frame (area on terminal wall (92) between adjacent cut-outs (94) and a distal end of the side surface covering portion (88) and that faces a distal end direction (Fig.6).




Regarding Claim 12, Imbert discloses all of the limitations claim 1, Courteix further teaches syringe assembly has been subjected to high-pressure steam sterilization (During the cycle of sterilization in an autoclave, apart from an increase in the temperature in the enclosure of the autoclave, a considerable increase in the pressure is also conventionally effected; parag. [0011], lines 1-2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/T.I./Examiner, Art Unit 3783   
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783